DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are found allowable. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary. The examiner also examined the patent issued from the parent application 15/979,400 and found no double patenting rejection is necessary. 
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “identifying, for each item of the plurality of items, one or more portions of the second image that contain the item; and generating training data that comprises, for each given item of the plurality of items, the identified one or more portions of the second image that contain the given item, and a label comprising an item identifier for the given item; receiving, as output from the machine-learned model, the item identifier for the first item; and updating a virtual shopping list based on the received item identifier” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of machine learning, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application.

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Reasons for Allowance
Claims 1-20 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

Kim (US 20120284132) discloses a method comprising: 
detecting, at a first time, that a first item was added to a first shopping cart (see figure 5, product A is detected and is read as first item detected at first time); 
capturing a first image of the first shopping cart comprising the given item (see figure 6, product C is read as the first product); 
capturing a second image using a camera attached to the second shopping cart (see figure 6, 503), the camera being directed towards a plurality of items contained by the shopping cart including the second item, the second item having a same item identifier as the first item (see figure 6 below, product B is the second product):

    PNG
    media_image1.png
    391
    924
    media_image1.png
    Greyscale
.
Bleiweiss (US 20170278308) discloses 
detecting, at a first time, that a first item was image captured (see figure 2, 102 and 104 3D camera when scene is captured), but not added to a first shopping cart;
applying the first image to a machine-learned model, wherein the machine learned model was trained to output an item identifier for the first item (see figure 2, 204 training machine learning) by: 
responsive to detecting that a second item was added to a second shopping cart at a second time prior to the first time (see figure 2, 3D object scan is read as the image scanned): 
identifying, for each item of the plurality of items, one or more portions of the second image that contain the item (see figure 7, 704 multiple portions of the object is extracted, at different orientations and lightings); and 
generating training data that comprises, for each given item of the plurality of items, the identified one or more portions of the second image that contain the given item, and a label comprising an item identifier for the given item (see figure 7 below, the rendered images are used as training images and input to the machine learning system); 

    PNG
    media_image2.png
    464
    984
    media_image2.png
    Greyscale

receiving, as output from the machine-learned model, the recognized of the first item (see paragraph 17, object recognition circuit 206 may be configured to recognize the object from an image of a scene containing the object, based on the generated object recognition classifier), but is silent in disclosing the item identifier for the first item; and 
updating an image of the received item identifier (see paragraph 34, images of products in a retail store may be updated in a relatively automatic fashion to evaluate the reactions of customers to a store redesign in a more efficient way), but not virtual shopping list based on the received item identifier.

Kim and Bleiweiss are the best combination found but when combined, but they do not read on all the limitations of claims 1, 10 and 19. 

Citing references cited from parent application, Adema (US 20080011836) discloses a method comprising: receiving, at a portable checkout unit attached to a shopping cart, an item identifier identifying an item sold by a store (see figure 5, 502, a user scans an item and places the item in the shopping cart); updating a virtual shopping list based on the received item identifier, the virtual shopping list comprising one or more item identifiers for one or more items contained in the shopping cart, the one or more item identifiers comprising the received item identifier (see figure 5, 504, the scanned item stored with the item ID in the cart history, see paragraph 47, the SKU number and the time stamp are associated with the shopping cart).

Citing references cited from parent application, Rai (US 20130044914) discloses generating training data that comprises, for each item of the one or more items, the one or more images that contain the item, the identified portions of the one or more images, and a label comprising information about the item contained in the one or more images (see paragraph 35, the positive image will be known by the tracking management computing device 12 to have all categories of targeted marker segments which were selected while the negative image will not have any of the selected targeted marker segments and this can be used to train the classifier).
Kim, Bleiweiss, Adema and Rai, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1, 10 and 19. For all the reasons above all claims are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 9/8/22